182 F.2d 1023
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.RUSH MANUFACTURING COMPANY, Inc.
No. 14134.
United States Court of Appeals Eighth Circuit.
May 10, 1950.Reconsideration of Petition Denied June 19, 1950.

A. Norman Somers, Assistant General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Franklin Wilder, Fort Smith, Ark., for respondent.


1
Order of National Labor Relations Board enforced on stipulation filed with Board, and petition for enforcement, answer of respondent and reply of petitioner.


2
Motion of respondent for reconsideration of petition for enforcement, etc., denied.